       Case 4:18-cv-06753-PJH Document 13 Filed 11/26/18 Page 1 of 5



 1 JOHN T. JASNOCH (CA 281605)
   SCOTT+SCOTT ATTORNEYS AT LAW LLP
 2 600 W. Broadway, Suite 3300
   San Diego, CA 92101
 3
   Telephone: 619-233-4565
 4 Facsimile: 619-233-0508
   jjasnoch@scott-scott.com
 5
      – and –
 6
   THOMAS L. LAUGHLIN, IV (pro hac vice)
 7
   RHIANA SWARTZ (pro hac vice)
 8 The Helmsley Building
   230 Park Avenue, 17th Floor
 9 New York, NY 10169
   Telephone: 212-223-6444
10 Facsimile: 212-223-6334

11 tlaughlin@scott-scott.com
   rswartz@scott-scott.com
12
   Counsel for Plaintiff Avner Greenwald
13

14                               UNITED STATES DISTRICT COURT
15                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
     IN RE RIPPLE LABS INC. LITIGATION         )   Case No. 4:18-cv-06753-PJH
17                                             )
                                               )   CLASS ACTION
18                                             )
     This Document Relates To:
                                               )   PLAINTIFF’S RESPONSE TO
19                                             )   DEFENDANTS' RESPONSE TO
        ALL ACTIONS.                           )   STANDING ORDER REGARDING
20                                             )   REMOVED CASES
21

22

23

24

25

26

27

28                 PLAINTIFF’S RESPONSE TO DEFENDANTS' RESPONSE TO STANDING
                                ORDER REGARDING REMOVED CASES
                                      CASE NO. 4:18-CV-06753
         Case 4:18-cv-06753-PJH Document 13 Filed 11/26/18 Page 2 of 5



 1           Plaintiff Avner Greenwald (“Plaintiff”) hereby submits this response to clarify certain

 2 representations made in Defendants’ Response to Standing Order Regarding Removed Cases

 3 (“Defendants’ Response”), filed November 16, 2018 (ECF No. 10) and provide the following

 4 information:

 5           On August 29, 2018, Judge Richard H. DuBois of the Superior Court of California, County

 6 of San Mateo (“San Mateo Superior Court”) entered an order consolidating two factually similar

 7 actions – Zakniov v. Ripple Labs Inc., No. 18-CIV-02845 (Cal. Super. Ct. San Mateo Cty.) and

 8 Oconer v. Ripple Labs Inc., No. 18-CIV-0332 (Cal. Super. Ct. San Mateo Cty.) – under the name In

 9 re Ripple Labs Inc. Litigation, Lead Case No. 18-CIV-02845 (Cal. Super. Ct. San Mateo Cty.) (the

10 “First Consolidation Order”).1 The First Consolidation Order further provided that in the event any

11 case “which properly belongs as part of the In re Ripple Labs Inc. Litigation, Lead Case No. 18-

12 CIV-02845, is hereafter or has been filed in, remanded to, or transferred to this Court, counsel for the

13 parties shall . . . mov[e] the Court for an order consolidating such case(s) with In re Ripple Labs

14 Inc. Litigation, Lead Case No. 18-CIV-02845.” (emphasis added).

15           On October 25, 2018, Defendants filed a Notice of Related Case in the San Mateo Superior
16 Court suggesting that Greenwald v. Ripple Labs Inc., No. 18-CIV-03461 (Cal. Super. Ct. San Mateo

17 Cty.) (the “Greenwald Action”) was related to In re Ripple Labs Inc. Litigation after the Greenwald

18 Action was first removed to, and then subsequently remanded by, this Court.2 Defendants did not,

19 however, file a notice and motion pursuant to Rule 3.350 of the California Rules of Court. Nor did

20 any other party file such a notice and motion or otherwise stipulate that the Greenwald Action

21   1
           Consistent with the requirements of the First Consolidation Order, Plaintiffs filed a
22 consolidated complaint on October 15, 2018 on behalf of themselves and a “class consisting of all
   citizens of California who purchased XRP” against defendants Ripple Labs Inc., XRP II, LLC, and
23 Bradley Garlinghouse and asserting claims under sections 25110, 25503, and 25504 of the California
   Corporations Code.
24 2
           On August 8, 2018, the Greenwald Action was removed to this Court. Greenwald v. Ripple
25 Labs Inc., No. 4:18-cv-04790-PJH (N.D. Cal.). On October 15, 2018, after full briefing, this Court
   remanded the Greenwald Action back to San Mateo Superior Court. See Order Granting Plaintiff's
26 Motion to Remand and Vacating Hearing, Greenwald v. Ripple Labs Inc., No. 4:18- cv-04790-PJH
   (N.D. Cal. Oct. 15, 2018).
27
                                                  2
28                   PLAINTIFF’S RESPONSE TO DEFENDANTS' RESPONSE TO STANDING
                                  ORDER REGARDING REMOVED CASES
                                        CASE NO. 4:18-CV-06753
       Case 4:18-cv-06753-PJH Document 13 Filed 11/26/18 Page 3 of 5



 1 should or could be consolidated with the two state court actions subject to the First Consolidation

 2 Order.

 3          On October 31, 2018, Judge Dubois entered an order deeming the Greenwald Action related

 4 to and consolidated with In re Ripple Labs Inc. Litigation (the “Second Consolidation Order”).

 5 Plaintiffs believe this consolidation was inadvertent. See, e.g., Sutter Health Uninsured Pricing

 6 Cases, 171 Cal. App. 4th 495, 514 (2009) (“Absent a stipulation to consolidate, a noticed and written

 7 motion to consolidate is required.”) (emphasis omitted).

 8          Defendants’ Response contends that this action “became removable” after Judge DuBois

 9 entered the Second Consolidation Order. Not so. As will be explained fully in Plaintiff’s

10 forthcoming Motion to Remand, Plaintiff believes the Second Consolidation Order was made

11 inadvertently and this action did not become removable on October 31, 2018. First, the Greenwald

12 Action was purportedly consolidated with In re Ripple Labs Inc. Litigation even though no party

13 ever “mov[ed] the Court for an order consolidating such case(s),” as was required by the First

14 Consolidation Order, and consistent with California state law. Sutter Health, 171 Cal. App. 4th at

15 514. Among other deficiencies, the Second Consolidation Order also fails to indicate whether the

16 Greenwald Action, which asserts unique claims on behalf of a vastly different class and includes

17 additional defendants, is related to the In re Ripple Labs Inc. Litigation “for all purposes” and/or to

18 specify which complaint is operative in this action. Accordingly, significant ambiguity exists as to

19 whether the Greenwald Action was completely or properly consolidated with In re Ripple Labs Inc.

20 Litigation. For these reasons alone, remand is required. See Matheson v. Progressive Specialty Ins.

21 Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“Where doubt regarding the right to removal exists, a case

22 should be remanded to state court.”); Alderman v. Pitney Bowes Mgmt. Servs., 191 F. Supp. 2d 1113,

23 1115 (N.D. Cal. 2002) (“The removal statute is strictly construed against removal jurisdiction and

24 any doubt must be resolved in favor of remand.”).

25

26

27
                                                  3
28                   PLAINTIFF’S RESPONSE TO DEFENDANTS' RESPONSE TO STANDING
                                  ORDER REGARDING REMOVED CASES
                                        CASE NO. 4:18-CV-06753
     Case 4:18-cv-06753-PJH Document 13 Filed 11/26/18 Page 4 of 5



 1 DATED: November 26, 2018         Respectfully submitted,

 2                                  SCOTT+SCOTT ATTORNEYS AT LAW LLP

 3
                                    s/ John T. Jasnoch
 4                                  JOHN T. JASNOCH (CA 281605)
                                    600 W. Broadway, Suite 3300
 5
                                    San Diego, CA 92101
 6                                  Telephone: 619-233-4565
                                    Facsimile: 619-233-0508
 7                                  jjasnoch@scott-scott.com
 8                                  THOMAS L. LAUGHLIN, IV (pro hac vice)
                                    RHIANA SWARTZ (pro hac vice)
 9
                                    The Helmsley Building
10                                  230 Park Avenue, 17th Floor
                                    New York, NY 10169
11                                  Telephone: 212-223-6444
                                    Facsimile: 212-223-6334
12                                  tlaughlin@scott-scott.com
13                                  rswartz@scott-scott.com

14                                  Counsel for Plaintiff Avner Greenwald

15

16

17

18

19

20

21

22

23

24

25

26

27
                                            4
28             PLAINTIFF’S RESPONSE TO DEFENDANTS' RESPONSE TO STANDING
                            ORDER REGARDING REMOVED CASES
                                  CASE NO. 4:18-CV-06753
      Case 4:18-cv-06753-PJH Document 13 Filed 11/26/18 Page 5 of 5



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on November 26, 2018, I authorized the electronic filing of the foregoing

 3 with the Clerk of the Court using the CM/ECF system which will send notification of such filing to

 4 the email addresses denoted on the CM/ECF Electronic Mail Notice List, and I hereby certify that I

 5 caused to be mailed the foregoing document or paper via the United States Postal Service to the non-

 6 CM/ECF participants indicated on the attached Manual Notice List.

 7

 8                                                      s/ John T. Jasnoch
                                                        JOHN T. JASNOCH
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                 5
28                  PLAINTIFF’S RESPONSE TO DEFENDANTS' RESPONSE TO STANDING
                                 ORDER REGARDING REMOVED CASES
                                       CASE NO. 4:18-CV-06753
